                                                                               Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION




CURTIS THOMAS,

      Petitioner,

v.                                                           4:18cv519–WS/CAS

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

      Respondent.



                ORDER DISMISSING PETITIONER'S PETITION
                     FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 14) dated July 18, 2019. The magistrate judge recommends that the petitioner's

petition for writ of habeas corpus be dismissed as successive. The petitioner has

filed no objections to the report and recommendation.

      Because there is nothing in the record that reflects that the petitioner has

been granted leave by the Eleventh Circuit to file a second or successive habeas

corpus petition, this court lacks the authority to consider the petitioner's claim.

Accordingly, it is ORDERED:
                                                                              Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 14) is

hereby ADOPTED and incorporated by reference into this order.

      2. The petitioner's petition for writ of habeas corpus is DISMISSED as an

unauthorized successive petition, over which this court lacks jurisdiction.

      3. The clerk shall enter judgment stating: "All claims are dismissed for lack

of jurisdiction.”

      4. A certificate of appealability is DENIED.

      5. Leave to appeal in forma pauperis is DENIED.

      DONE AND ORDERED this             20th    day of     August    , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
